DETAILED ACTION
This action is responsive to the following communications: Original Application filed on December 4, 2018. All references to this application refer to the U.S. Patent Application Publication No. 2019/0278823 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending in this case. Claims 1, 15, and 16 are the independent claims. Claims 1-16 are rejected.

Priority



Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Applicant has perfected priority to Japanese Patent Application No. 2018-044194, filed on March 12, 2018.

Examiner’s Note – Publication Missing Figures
The U.S. publication of this application (U.S. Patent Application Publication No. 2019/0278823 A1) has a printing issue. Namely, figures 2 and 3, which should appear on drawing sheet 1, are missing. Additionally, the label for Figure 1 is similarly missing. 
	Because the figures are properly submitted in the Image File Wrapper, the Applicant does not need to do anything, however, there are remedies available for a corrected publication. Additionally, should this application issue as a U.S. Patent, Applicant should review the printer patent to ensure that the drawings are present.

Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “obtaining section,” “linking section,” “notification section,” and “detecting section” in claims 1 and 10.

If the Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the Applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Because independent claim 1 invokes 35 U.S.C. 112(f) (see above), and independent claim 16 invokes 35 U.S.C. 112(f) by using the “means” in each limitation, claims 1 and 16 are substantial duplicates because they both use functional language to recite the claimed invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“Verifying Status of Resources Linked to Communications, and Notifying Interested Parties of Status Changes.”

The disclosure is objected to because of the following informalities:
In paragraph 0050, the language is unclear. In describing step SB2, the specification recites “For example, in a case where the server device 20 may not access to the resource, the server device 20 obtains the state in which there is no change in the resource. In a case where the server device 20 may not access to the resource, the server device 20 obtains the state of a change in the resource. The case where the server device 20 may access to the resource is, for example, a case where a response such as "404 Not Found" or "410 Gone" to a request of a hypertext transfer protocol (HTTP) is obtained.” In other words, this paragraph recites the “not accessing” condition twice, with two different results. It appears that the first recitation should state that the server may access to the resource (implying that the stored information is accurate and up to date). Therefore, the first sentence should be amended to recite “For example, in a case where the server device 20 may access to the resource, the server device 20 obtains the state in which there is no change in the resource.”
In paragraph 0096, the second sentence recites “The destination selected here is an example of a destination designated from an outside.” This language is unclear. This should be amended to recite “The destination selected here is an example of a destination designated outside the system.”
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “wherein the notification section transmits the notification to a notification destination designated from an outside as the notification destination linked with the resource information.” Similar to the objection to paragraph 0096, the claim should be amended to recite “wherein the notification section transmits the notification to a notification destination designated outside the system as the notification destination linked with the resource information.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Dependent claim 10 recites “further comprising: a detecting section that detects the state of the resource indicated by the linked resource information.” There is no antecedent basis for “the linked resource information.” Additionally, there is no description in the Specification nor the Figures of a “detecting section.” Furthermore, independent claim 1 already recites “a notification section that obtains a state of the resource indicated by the resource information.” Therefore, it is unclear how the detecting section performs differently than the notification section.
	Accordingly, dependent claim 10 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Dependent claims 11 and 12 are rejected solely due to their dependence from a rejected claim. 
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0259693 A1, filed by O’Sullivan et al., on April 14, 2008, and published on October 15, 2009 (hereinafter O’Sullivan), in view of U.S. Patent No. 6,601,066 B1, issued to Davis-Hall on July 29, 2003, and filed on December 17, 1999 (hereinafter Davis-Hall).

With respect to independent claim 1, O’Sullivan discloses an information processing apparatus comprising: 
An obtaining section that obtains a content; O’Sullivan discloses an apparatus connected to a network that obtains content, such as a web page, word processing document, etc. (see O’Sullivan, Figs. 1-4 and 7; see also, O’Sullivan, paragraphs 0024-0029 [describing the architecture of the network environment of Fig. 1], 0032 [introducing the preservation service which preserves the hyperlinks], 0033 [describing the preservation server of Fig. 2], 0037 [receiving content includes web pages, emails, presentations, word processing, etc.], 0053-0054 [describing the architecture of Fig. 3 of a distributed environment], and 0061 [describing Fig. 4]).
A linking section that extracts resource information indicating a resource from the content obtained by the obtaining section and links the content, a notification destination, and the extracted resource information; O’Sullivan discloses the preservation service that extracts the link from within the content (see O’Sullivan, paragraphs 0046 [describing the notification provided by linking the hyperlink, a destination (user), and the content] and 0057-0058 [when the resource is modified, a notification request is prepared, and content is scraped to find any hyperlinks associated with the changed, outdated, or broken hyperlink; the links can be found in 
O’Sullivan fails to expressly disclose a notification section that obtains a state of the resource indicated by the resource information and in a case where the obtained state satisfies a predetermined condition, transmits a notification to the notification destination linked with the resource information.
	However, Davis-Hall teaches system of verifying hyperlinks and determining and storing the status of every evaluated hyperlink, and using that information to generate a notification to a particular user that contains the status (see Davis-Hall, Fig. 3; see also, Davis-Hall, col. 2, lines 14-65 [describing the types of problems in the prior art at the time of Davis-Hall for determination of broken/stale links, or incorrect links], col. 3, line 60 – col. 4, line 17 [process can be manual or automated, and can be run periodically, by populating a hyperlink database that stores the link the status and information about the webmaster; additions or deletions of hyperlinks can be detected as well as updates to webpages], col. 4, line 63 – col. 5, line 57 [describing an exemplary database, storing the name of the page, the old link, the source of the page (path name), the expected content, and what was returned], and col. 6, lines 22-32 [detected changes can be quantified to determine how much was changed, if there is an error, etc., and is checked against a defined standard]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of O’Sullivan and Davis-Hall before him before the effective filing date of the claimed invention, to modify the apparatus of O’Sullivan to incorporate determining and storing status of hyperlinks, as taught by Davis-Hall. One would have been motivated to make such a combination because this simplifies the process of verifying hyperlinks and determining the status of those hyperlinks and notifying the appropriate parties as to the status of the hyperlinks, as taught by Davis-Hall (see Davis-Hall, col. 3, lines 5-15 [“What is needed in the art is a method or system with which a webmaster can verify with ease and confidence that the content referenced by the web site's hyperlinks are retrievable. That is, a method or system for verifying that a hyperlink will not cause an error code to be returned to 

With respect to dependent claim 2, O’Sullivan, as modified by Davis-Hall, teaches the apparatus according to claim 1, as described above.
	Davis-Hall further teaches wherein in a case where the resource information included in the content is changed, the linking section updates the resource information linked with the content to the changed resource information.
	Davis-Hall further teaches detecting that the resource information has changed, and storing the update in the hyperlink database (see Davis-Hall, Fig. 3; see also, Davis-Hall, col. 3, line 60 – col. 4, line 17, col. 4, line 63 – col. 5, line 57, and col. 6, lines 22-32, described supra, claim 1).

With respect to dependent claim 3, O’Sullivan, as modified by Davis-Hall, teaches the apparatus according to claim 2, as described above.
	O’Sullivan further teaches wherein in a case where the resource information included in the content is changed, the notification section transmits the changed resource information to the notification destination.
	O’Sullivan teaches that when a change is detected, an indication of the change is conveyed to a responsible party (see O’Sullivan, paragraphs 0062 [if the content is updated, the owner is notified], 0065 [changes can be detected in the content, particular content, or links embedded in the page], 0066 [if a user attempts to activate a hyperlink (e.g., from a browser, an email, a document, etc.), a check is made to see if changes have occurred, and if so, the user is notified of the changes], and 0069 [users can 

With respect to dependent claim 4, O’Sullivan, as modified by Davis-Hall, teaches the apparatus according to claim 2, as described above.
	Davis-Hall further teaches wherein the notification section transmits the notification to a notification destination designated from an outside as the notification destination linked with the resource information.
	Davis-Hall further teaches that the destination can be external to the system (see Davis-Hall, col. 4, lines 48-56 [describing how the error list of broken hyperlinks is emailed to a webmaster, which can be any email, including destinations external to the system]).

With respect to dependent claim 5, O’Sullivan, as modified by Davis-Hall, teaches the apparatus according to claim 1, as described above.
	Davis-Hall further teaches wherein the linking section performs the linking as the content is obtained.
	Davis-Hall further teaches where the linking is performed when the content is obtained (see Davis-Hall, col. 3, line 60 – col. 4, line 17 and col. 4, line 63 – col. 5, line 57, described supra, claim 1).

With respect to dependent claim 6, O’Sullivan, as modified by Davis-Hall, teaches the apparatus according to claim 5, as described above.
	O’Sullivan and Davis-Hall further teach wherein the notification section determines whether or not the resource is accessible according to the linking and in a case where the resource is not accessible, transmits the notification.
	O’Sullivan further teaches determining whether the link is accessible by comparing it to a supra, claim 1).
	Additionally, Davis-Hall further teaches checking link accessibility using the hyperlink database, which stores linkage information (see Davis-Hall, col. 3, line 60 – col. 4, line 17 and col. 4, line 63 – col. 5, line 57, described supra, claim 1).

With respect to dependent claim 7, O’Sullivan, as modified by Davis-Hall, teaches the apparatus according to claim 1, as described above.
	O’Sullivan further teaches wherein the linking section sets the notification destination as a notification destination determined according to a type of the content.
	O’Sullivan further teaches wherein the destination is determined based on the type of content of the resource (see O’Sullivan, paragraphs 0037, 0046, and 0057-0058, described supra, claim 1).

With respect to dependent claim 9, O’Sullivan, as modified by Davis-Hall, teaches the apparatus according to claim 7, as described above.
	Davis-Hall further teaches wherein in a case where the content is a content to be accessed via a communication line, the linking section sets an administrator of the content as the notification destination.
	Davis-Hall further teaches that when the content is to be accessed from a webserver over a network, the webmaster is set as the destination for notification (see Davis-Hall, col. 4, lines 48-56, described supra, claim 4).

With respect to dependent claim 10, O’Sullivan, as modified by Davis-Hall, teaches the apparatus according to claim 1, as described above.
	Davis-Hall further teaches the apparatus, further comprising: a detecting section that detects the state of the resource indicated by the linked resource information.
	Davis-Hall further teaches detecting the returned content (for comparison to expected content) (see Davis-Hall, Fig. 3; see also, Davis-Hall, col. 4, line 63 – col. 5, line 57, described supra, claim 1).

With respect to dependent claim 11, O’Sullivan, as modified by Davis-Hall, teaches the apparatus according to claim 10, as described above.
	Davis-Hall further teaches wherein the detecting section detects the state of the resource according to access to the content.
	Davis-Hall further teaches detecting the returned content (for comparison to expected content) when the user attempts to access the resource (see Davis-Hall, Fig. 3; see also, Davis-Hall, col. 4, line 63 – col. 5, line 57, described supra, claim 1).

With respect to dependent claim 12, O’Sullivan, as modified by Davis-Hall, teaches the apparatus according to claim 10, as described above.
	Davis-Hall further teaches wherein the detecting section detects the state of the resource as the obtaining section obtains the content.
	Davis-Hall further teaches detecting the expected content (for comparison to later detected content) when the user initially attempts to access the resource (see Davis-Hall, Fig. 3; see also, Davis-Hall, col. 4, line 63 – col. 5, line 57, described supra, claim 1).
With respect to dependent claim 13, O’Sullivan, as modified by Davis-Hall, teaches the apparatus according to claim 1, as described above.
	O’Sullivan and Davis-Hall further teach wherein the resource information is a uniform resource identifier or a uniform resource locator.

	Additionally, Davis-Hall further teaches the resource is a URL (see Davis-Hall, Fig. 3; see also, Davis-Hall, col. 4, line 63 – col. 5, line 57, described supra, claim 1).

With respect to dependent claim 14, O’Sullivan, as modified by Davis-Hall, teaches the apparatus according to claim 1, as described above.
	O’Sullivan further teaches wherein the notification section determines whether or not the resource is accessible at a predetermined timing regardless of whether or not the resource is accessed from the notification destination; and in a case where the resource is not accessible, the notification section transmits the notification to the notification destination.
	O’Sullivan further teaches that the URLs to be tested can be tested programmatically without user initialization, and if a change is detected, a notification to the interested party can be sent (see O’Sullivan, paragraphs 0036 [can be performed programmatically], 0041 [preservation service may be self-aware of updates, and may require no action until an update is to be implemented]; see also, O’Sullivan, paragraphs 0037, 0057-0058, and 0061, described supra, claim 1).

Independent claim 15 recites a non-transitory computer readable medium storing a program causing a computer to function as the apparatus of independent claim 1. Accordingly, independent claim 15 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.
Independent claim 16 recites an information processing apparatus comprising obtaining means for obtaining a content; linking means for extracting resource information indicating a resource from the content obtained by the obtaining means and links the content, a notification destination, and the extracted resource information; and notification means for obtaining a state of the resource indicated by the resource information and in a case where the obtained state satisfies a predetermined condition, transmitting a notification to the notification destination linked with the resource information, which is a substantial duplicate of the apparatus of independent claim 1. Accordingly, independent claim 16 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan, in view of Davis-Hall, further in view of U.S. Patent No. 8,639,806 B2, issued to Gawor et al., on January 28, 2014, and filed on March 8, 2012 (hereinafter Gawor).

With respect to dependent claim 8, O’Sullivan, as modified by Davis-Hall, teaches the apparatus according to claim 7, as described above.
O’Sullivan and Davis-Hall fail to further teach wherein in a case where the content is a content to be transmitted from a sender to a receiver, the linking section sets the sender and the receiver as the notification destination.
	However, Gawor teaches transmitting notices of malfunctioning hyperlinks (or the restoration of malfunctioning hyperlinks) to multiple interested recipients based on class similarity or other grouping (see Gawor, col. 2, lines 35-47 [users can register with a Malfunctioning Link Registry Service to receive updates on malfunctioning or restored hyperlinks; includes sending notifications to all interested users who register, or are otherwise associated, with for a particular link], col. 3, lines 3-14 [users within a community can register a malfunctioning link and when notifications are triggered, receive notifications; can include people unaware of the registry or outside the community, but may have subscribed to the link], and col. 5, lines 6-23 [links are monitored, and as updates are made, notifications are transmitted to the interested parties by way of email, SMS, or displayable link indicators]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of O’Sullivan, Davis-Hall, and Gawor before him before the effective filing date of the claimed invention, to modify the apparatus of O’Sullivan, as modified by Davis-Hall, to incorporate storing contact information for groups of users, as taught by Gawor, in order to generate lists of users to be notified in the event of error or restoration of a shared resource. One would have been motivated to make such a combination because this ensures that all interested parties are properly notified as to the status of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
U.S. Patent No. 6,321,242 B1 (automatically updating links in an online document when the destination changes).
U.S. Patent No. 9,075,777 B1 (Dynamically updating stale URLs).
U.S. Patent Application Publication No. 2003/0084095 A1 (Preserving web page links through registration and notification).
U.S. Patent Application Publication No. 2003/0158953 A1 (Repairing web page links using hyperlink verification protocol).
U.S. Patent Application Publication No. 2004/0083424 A1 (Hypertext checking documents and links against a database entry containing information about the document).
U.S. Patent Application Publication No. 2004/0205076 A1 (Automate management of hypertext link information in a web site).
U.S. Patent Application Publication No. 2006/0064507 A1 (Address change notifications based on link changes).
U.S. Patent Application Publication No. 2008/020533 A1 (Identifying and analyzing third-party web content to determine its status and notifying the owners of the content if updates are required).
U.S. Patent Application Publication No. 2015/0358397 A1 (Alert users to hyperlink errors within the browser).
U.S. Patent Application Publication No. 2019/0372878 A1 (Web site reachability management by monitoring requests for webpages and determining responses based on any returned errors).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173